DETAILED ACTION
Claim(s) 1-12 are presented for examination. 
Claim 2 remains canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments (see remarks pages 6-10 of 10) filed February 10th, 2022 with respect to rejection of claim(s) 1 and 3-12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Gage, in its entirety does not teach or suggest that the slice number is present in both the locator section and the interface ID section i.e., in both the high-order n bytes and the low-order m-n bytes of the network address. Furthermore, Gage does not teach or suggest that the locator section of the network address includes both the slice number and the subnet number... Therefore, Gage does not teach or suggest the features of "the locator section includes a slice number and a subnet number, the interface ID section includes the slice number," as recited in independent claim 1... Therefore, independent claim 1 is not taught, suggested, or rendered obvious over the combination of Futaki, Basso, and Gage. [Remarks, page 9 of 10].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Gage (US 2017/0237656 A1) fig(s). 5 & 6, pgs. 5-6, ¶49, ¶50, ¶53 & ¶62 discloses as follows:

[0049] FIG. 5 illustrates an example of a destination address field 510 and a source address field 540 in an outer IPv6 transport tunnel packet header being used to encode information such as a service function path identifier and associated context metadata, according to an embodiment of the present invention. ... The SFH path identifier may include an m-bit service group 515, an n-bit service path identifier 520, a p-bit service function (SF) index 525, and optional auxiliary context 530. The service group and the service path identifier are collectively referred to herein as the service path descriptor. ...

	[0050] The service group 515 may be used, for example, to identify the address as an SFH in order to distinguish it from conventional IPv6 subnet addresses. Routers at the border of the service domain may be configured to prevent packets with SFH addresses from being forwarded outside of the service domain (e.g. into connected data networks such as the Internet). ... The service group field may additionally or alternatively be used to distinguish the SFP identifier used within different domains of the network. The service group field may additionally or alternatively be used to identify a network slice, for example as set forth in the NGMN Alliance document entitled “Description of Network Slicing Concept”, January 2016. The service group field may additionally or alternatively be used to distinguish between the forward and reverse paths of an SFP.

	[0053] The SF index 525 identifies the next service function along the SFP. It can be initialised at the ingress to the SFP. The SF Index 525 can be updated at each SF (or by the service node hosting the SF) before the packet is forwarded to the next SF in the SFP. Multiple instances of a particular service function may be active within the service domain. In some embodiments, a service function (or its associated service node) may participate in the routing protocols of the service domain to announce reachability to one or more SFPs and associated SF Index. IP routing and forwarding functions (RFFs) receiving this routing information may take this into account (e.g. in the computation of a shortest path) when determining how to forward an SFH-encapsulated packet. Examples of such procedures are described below.

	[0062] The structures illustrated in FIG. 5 can be compared with the structures of the source address and destination address fields of a prior art IPv6 packet header as follows. The prior art IPv6 packet header is illustrated in FIG. 6, in which each of the source address and destination address fields include: a 64-bit routing prefix 610 having a q-bit global prefix part and a (64-q)-bit subnet prefix part; and a 64-bit end point identifier 615. In one example embodiment, m+n+p=a+c=64. However, other embodiments are also possible.


	In other words, teaches “Gage” teaches: “the locator section includes a slice number and a subnet number, the interface ID section includes the slice number” by disclosing – 
	
	a IPv6 transport tunnel packet header with a p-bit service function (SF) index “525”; a (64-q)-bit subnet prefix part; the SFH path identifier includes p-bit service function (SF) index “525”; the SF index “525” identifies the next service function along the SFP, and the (64-q)-bit subnet prefix part in the network slice.	
 
	Therefore a prima facie case of obviousness is established by “Gage” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469